183 N.W.2d 922 (1971)
186 Neb. 462
Sharon SCHRAD, Appellant,
v.
Walter SCHRAD, Appellee.
No. 37647.
Supreme Court of Nebraska.
February 19, 1971.
Snell & Winkle, Columbus, for appellant.
Robak & Geshell, Columbus, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ.
SMITH, Justice.
The district court at the close of all the evidence dismissed the petition of plaintiff wife for a divorce. She appeals.
At the trial plaintiff on cross-examination into extra-marital sexual relations by her successfully asserted the privilege against self-incrimination.
Dismissal of the petition of a wife for divorce where, at the trial on cross-examination into extra-marital sexual relations by her, she successfully asserted the privilege against self-incrimination, is correct. The ruling represents an application of the equitable maxim of "clean hands" to a divorce suit. See, Stockham v. Stockham (Fla., 1964), 168 So.2d 320, 4 A.L.R.3d *923 539; Christenson v. Christenson, 281 Minn. 507, 162 N.W.2d 194 (1968); Franklin v. Franklin, 365 Mo. 442, 283 S.W.2d 483 (1955).
The judgment is affirmed.
Affirmed.